EXHIBIT32.1 CERTIFICATION PURSUANT TO SECTION-OXLEY ACT OF2002 SUBSECTIONS(a) AND (b)OF SECTION1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE Pursuant to section906 of the Sarbanes-Oxley Act of 2002 (subsections(a) and (b)of section1350, chapter63 of Title 18, United States Code), the undersigned officers of SMSA Gainesville Acquisition Corp., a Nevada corporation (the “Company”), do hereby certify with respect to the Annual Report of the Company on Form10-K for the year ended December 31, 2013 as filed with the Securities an Exchange Commission (the “10-K Report”) that: i. the 10-K Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and ii. the information contained in the 10-K Report fairly presents, in all material respects, the financial condition and results of operations of the Company. This Certification is made solely for purposes of 18 U.S.C. Section1350, subject to the knowledge standard contained therein, and not for any other purpose. A signed original of this written statement required by Section906 of the Sarbanes-Oxley Act has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. This written statement shall not be deemed to be “filed” as part of the annual report on Form10-K that it accompanies. Dated: April 24, 2014 By: /s/ Maulik Parikh President and Chief Executive Officer By: /s/ Robert E. Ham Chief Financial Officer
